 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

by and between

 

HANOVER GOLD COMPANY, INC.,

as Buyer,

 

and

 

ROCK ENERGY PARTNERS L.P.,

as Seller

 

Dated:  December 21, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. — DEFINITIONS

1

 

 

 

1.1

Definitions

1

 

 

 

ARTICLE II. — PURCHASE AND SALE

3

 

 

 

2.1

Purchase and Sale

3

2.2

Excluded Assets

3

2.3

Assumed Liabilities

3

 

 

 

ARTICLE III. — PURCHASE PRICE

4

 

 

 

3.1

Purchase Price

4

3.2

Closing

4

3.3

Allocation of Purchase Price

4

3.4

Further Assurances

4

3.5

Restrictions on Sale of Hanover Common Stock

4

 

 

 

ARTICLE IV. — REPRESENTATIONS AND WARRANTIES OF REP

4

 

 

 

4.1

Organization, Qualification and Authority

5

4.2

No Violations

5

4.3

Real Property

5

4.4

Personal Property

5

4.5

Contracts

5

4.6

Litigation

5

4.7

Broker’s or Finder’s Fee

6

4.8

Insurance

6

4.9

Tax Returns; Taxes

6

4.10

Affiliate Interests

6

4.11

No Omissions or Misstatements

6

4.12

Financial Statements

6

4.13

Absence of Changes

7

4.14

Absence of Undisclosed Liabilities

7

4.15

Trade Names and Rights

7

4.16

Compliance with Laws

7

4.17

Authority

7

4.18

Full Disclosure

7

 

 

 

ARTICLE V. — REPRESENTATIONS  AND WARRANTIES OF HANOVER

7

 

 

 

5.1

Organization

7

5.2

Capital

7

5.3

Subsidiaries

8

5.4

Directors and Officers

8

5.5

Financial Statements

8

5.6

Absence of Changes

8

5.7

Absence of Undisclosed Liabilities

8

5.8

Tax Returns

8

5.9

Investigation of Financial Condition

8

5.10

Intellectual Property Rights

8

5.11

Compliance with Laws

9

 

i

--------------------------------------------------------------------------------


 

 

 

Page

5.12

Litigation

9

5.13

Authority

9

5.14

Ability to Carry Out Obligations

9

5.15

Full Disclosure

9

5.16

Assets

9

5.17

Material Contracts

9

5.18

Trading Status

9

 

 

 

ARTICLE VI. — CONDITIONS TO CLOSING

9

 

 

 

6.1

Conditions to Closing

9

6.2

Closing Date

10

 

 

 

ARTICLE VII. — INDEMNIFICATION

10

 

 

 

7.1

Indemnification

10

 

 

 

ARTICLE VIII. — COVENANTS SURVIVING THE CLOSING

10

 

 

 

8.1

Officers and Directors

10

 

 

 

ARTICLE IX. — MISCELLANEOUS

10

 

 

 

9.1

Publicity

10

9.2

Entire Agreement

11

9.3

Notices

11

9.4

Non-Assignable Assets

11

9.5

Waivers and Amendments

12

9.6

Survival

12

9.7

Counterparts

12

9.8

Governing Law; Severability

12

9.9

Assignment

12

9.10

Negotiated Agreement

12

9.11

Expenses; Taxes

12

9.12

Headings

12

9.13

Consulting Fees

13

 

SCHEDULES

 

Schedule 2.1(a)                     Assets and Liabilities

Schedule 2.1(b)                     Leases and Working Interests of REP

Schedule 4.1                          Unit Holders of REP

Schedule 4.5                          Material Contracts of REP

 

ii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT (“Agreement”) dated December 21, 2007 (the “Effective
Date”) by and among Hanover Gold Company, Inc., a Delaware corporation
(“Hanover”), and Rock Energy Partners L.P. (“REP”), a Delaware limited
partnership.

 

R E C I T A L S:

 

WHEREAS, REP is in the oil and gas exploration, development and drilling
business (the “Business”);

 

WHEREAS, except for the Excluded Assets (as defined below), REP desires to sell
and transfer the Assets (as defined below) of REP to Hanover, and Hanover
desires to purchase the Assets from REP, subject to the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:

 

Article I.  Definitions

 

1.1           Definitions.  For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

 

“Affiliate” of any specified Person means (i) any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and (ii) any 5% stockholder or member of such
Person.  For purposes of this definition, “control” when used with respect to
any specified Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Agreement and includes all of the schedules annexed
hereto.

 

“Allocation” has the meaning set forth in Section 3.3.

 

“Assets” has the meaning set forth in Section 2.1, and further described on
Schedules 2.1(a) and 2.1(b).

 

“Assignments” means assignments of all oil and gas leases, drilling contracts
and any other assignments, transfers or conveyances required to transfer the
Assets of REP to Hanover.

 

“Assumed Liabilities” has the meaning set forth in Section 2.3.

 

“Business” has the meaning set forth in the recitals to this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Closing” means the closing of the purchase and sale of the Assets contemplated
by this Agreement.

 

“Closing Date” means the date of Closing as agreed upon by Hanover and REP.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Effective Date” means the date hereof.

 

“Encumbrance” means any lien, charge, security interest, mortgage, pledge or
other encumbrance of any nature whatsoever.

 

“Excluded Assets” There are no excluded assets under the terms of this
Agreement.

 

“Excluded Liabilities” means any liabilities and obligations of REP not assumed
by  Hanover under the Agreement.

 

“Financial Statements”  means the audited and unaudited financial statements of
REP and Hanover, as the case may be, including balance sheets, statements of
operations, statements of stockholders’ equity, statements of cash flow and
footnotes, all in the form required by generally accepted accounting principles
(“GAAP”).

 

“Hanover Common Stock” is the common stock of Hanover and has the meaning set
forth in Section 3.1.

 

“Losses” means any and all out-of-pocket damages, costs, liabilities, losses
(including consequential losses), judgments, penalties, fines, expenses or other
costs, including reasonable attorney’s fees.

 

“Material Adverse Effect” means a material adverse effect on either (i) the
assets, operations, personnel, condition (financial or otherwise) or prospects
of  REP, taken as a whole, or (ii) any of REP’s or Hanover’s (as applicable)
ability to consummate the transactions contemplated hereby.

 

“Person” means any individual, partnership, limited liability company, limited
liability partnership, corporation, association, joint stock company, trust,
joint venture, unincorporated organization, governmental entity (or any
department, agency or political subdivision thereof) or any other type of legal
entity.

 

 “Purchase Price” has the meaning set forth in Section 3.1.

 

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, capital gain, intangible, environmental (pursuant to
Section 59A of the Code or otherwise), custom duties, capital stock, franchise,
employee’s income withholding, foreign withholding, social security (or its
equivalent), unemployment, disability, real property, personal property, sales,
use, transfer, value added, registration, alternative or add-on minimum,
estimated or other tax, including any interest, penalties or additions to tax in
respect of the foregoing, whether disputed or not, and any

 

2

--------------------------------------------------------------------------------


 

obligation to indemnify, assume or succeed to the liability of any other Person
in respect of the foregoing.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

Article II.  Purchase and Sale

 

2.1           Purchase and Sale.  Subject to Section 2.2, REP agrees to sell,
transfer, assign, convey and deliver to Hanover, and Hanover agrees to purchase
from REP all of the Assets of REP of whatever kind and nature, whether real or
personal, except the Excluded Assets.  All such Assets, excluding oil and gas
interests and working interests, are set forth and described on
Schedule 2.1(a) attached hereto and incorporated by this reference and all oil
and gas leases and the SMP working interest are attached hereto as Schedule
2.1(b) (collectively, the “Assets”), free and clear of all Encumbrances.  The
Assets include, but are not limited to, an aggregate of 100% oil and gas leases
covering REP’s interests in its Garwood Project in Colorado County, Texas, its
Ala Blanca Project in Starr County, Texas and its 3.326% interest and options to
purchase an additional 16.674% aggregate working interests in certain Santa
Barbara County, California oil and gas leases held by Santa Maria Pacific, LLC
(“SMP’).  Subsequent to the Closing and the issuance of the shares in accordance
with this Asset Purchase Agreement, the parties agree that the newly composed
Board of Directors of Hanover shall, in a timely manner, propose and recommend
to the shareholders of Hanover a reverse stock split no greater than one for
eight (1 for 8) which stock split will result in a reduction of the total issued
and outstanding shares of the company and in further consideration for said
Asset sale, Rocky V. Emery, in his individual capacity and as Chief Executive
Officer of 4 R Oil and Gas, does hereby agree to vote his shares of Hanover and
any additional shares he may control as an Officer or Director of any entity in
favor of the above-referenced stock split.

 

 

 

 

 

/s/ Rocky V. Emery

 

 

 

 

Rocky V. Emery, individually

 

 

 

 

 

 

 

 

 

 

ROCK ENERGY PARTNERS L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rocky V. Emery

 

 

 

 

Rocky V. Emery, Chief Executive Officer

 

 

 

 

Of 4 R Oil and Gas, the General Partner of

 

 

 

 

Rock Energy Partners L.P.

 

2.2           Excluded Assets.  REP is selling and Hanover is purchasing or
assuming all of the Assets of REP, and  Hanover will have all right, title, and
interest with respect to all the Assets.

 

2.3           Assumed Liabilities.  Hanover will assume all liabilities of REP,
known  contingent or matured as set forth in Schedule 2.3.

 

3

--------------------------------------------------------------------------------


 

Article III.  Purchase Price

 

3.1           Purchase Price.  In consideration of the sale and transfer of the
Assets and the assumption of Liabilities as set forth in Schedule 2.3, on the
Closing Date, Hanover shall issue to REP an aggregate of 434,998,793 shares of
newly-issued, restricted common stock, $.0001 par value, of Hanover (“Hanover
Common Stock”).  Hanover shall also issue to each of Weston Capital Quest
Corporation, or its assigns, and Source Capital Group, or its assigns,
consulting fees of 14,986,068 shares of Hanover Common Stock.

 

3.2           Closing.  The Closing shall take place on the Closing Date at the
offices of Hanover, or at such other place or at such other time as Hanover and
REP shall agree.  The parties agree that in the event they do not meet
physically to close this transaction that faxed, scanned and couriered executed
documents shall be acceptable to close this transaction.  On the Closing Date,
and before the stock issuances set forth in Section 3.1 above, Hanover shall
have 35,029,071 shares of its common stock outstanding.

 

3.3           Allocation of Purchase Price.  The Purchase Price shall be
allocated among the Assets in the manner set forth in Schedule 3.3 in accordance
with Section 1060 of the Code (the “Allocation”).  Hanover and REP agree that
the Allocation shall be used by them for all purposes including Tax,
reimbursement and other purposes.  Hanover and REP agree that they will report
the transaction completed pursuant to this Agreement in accordance with the
Allocation, including reporting on IRS Form 8594, and that no such party will
take a position inconsistent with the Allocation.

 

3.4           Further Assurances.  From time to time after the Closing, the
parties agree to cooperate and to execute and deliver such instruments of sale,
transfer, conveyance, assignment and delivery, and such consents, assurances,
powers of attorney and other instruments as may be reasonably requested by one
or more of the other parties or its counsel in order to vest in Hanover all
right, title and interest of REP in and to the Assets and otherwise in order to
carry out the purpose and intent of this Agreement.

 

3.5           Restrictions on Sale of Hanover Common Stock.  The following
shareholders of Hanover will execute lock up agreements covering all of their
Hanover Common Stock. The lock up will prohibit the holders from selling any of
their shares of Hanover Common Stock for three months following the Closing
Date.  Thereafter, sales shall  be limited to 5%, 10%, and 20% of the holder’
shares for each of the  three succeeding three month periods, respectively. 
Thereafter, there shall be no further restrictions on resales.

 

Terrence J. Dunne

President, Chief Financial Officer and Director

Paul E. Fredericks

Vice President and Director

Daniel McKinney

Secretary and Director

Hobart Teneff

Director

 

Article IV.  Representations and Warranties of REP

 

As a material inducement to Hanover to enter into this Agreement and to
consummate the transactions contemplated hereby, REP represents and warrants to
Hanover as follows:

 

4

--------------------------------------------------------------------------------


 

4.1           Organization, Qualification and Authority.  REP is a limited
partnership duly organized and validly existing under the laws of the State of
Delaware, and is in good standing and duly qualified to do business as a limited
partnership in all jurisdictions where the operation of its respective business
or the ownership of its respective properties make such qualification
necessary.  REP has full power and authority to own, lease and operate its
facilities and assets as presently owned, leased and operated, and to carry on
its business as now being conducted.  REP owns no capital stock, security,
interest or other right, or any option or warrant convertible into the same, of
any Person.  There are approximately 200 limited partnership interest holders of
REP as of the date hereof.  4 R Oil and Gas, LLC is the general partner of REP. 
REP has the full right, power and authority to execute, deliver and carry out
the terms of this Agreement and all documents and agreements necessary to give
effect to the provisions of this Agreement and to consummate the transactions
contemplated hereby.  The execution, delivery and consummation of this
Agreement, and all other agreements and documents executed in connection
herewith by REP, have been duly authorized by all necessary action on the part
of REP.  No other action, consent or approval on the part of REP or any other
Person or entity is necessary to authorize REP’s due and valid execution,
delivery and consummation of this Agreement and all other agreements and
documents executed in connection herewith.  This Agreement and all other
agreements and documents executed in connection herewith by REP, upon due
execution and delivery thereof, shall constitute the valid and binding
obligations of REP, enforceable in accordance with their terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally and by general principles of equity.

 

4.2           No Violations.  The execution and delivery of this Agreement and
the performance by REP of its obligations hereunder, to the best knowledge of
REP (i) do not and will not conflict with or violate any provision of REP’s
limited partnership agreement, or similar organizational documents of REP, and
(ii) do not and will not (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in the
creation of any Encumbrance upon the capital stock or assets of REP pursuant to,
(d) give any third party the right to modify, terminate or accelerate any
obligation under, (e) result in a violation of, or (f) require any
authorization, consent, approval, exemption or other action by or notice to any
court or administrative, arbitration or governmental body or other third party
pursuant to, any law, statute, rule or regulation or any contract, judgment or
decree to which REP is subject or by which any of its assets are bound.

 

4.3           Real Property.  REP does not own real property.  All mineral
leases and working interest agreements of REP are included in Schedule 2.1(b).

 

4.4           Personal Property.  REP has good and marketable title to the
Assets free and clear of all Encumbrances.

 

4.5           Contracts.  Schedule 4.5 contains a list of all of REP’s material
contracts excluding oil and gas leases and working interest agreements.

 

4.6           Litigation.  REP has not received notice of any violation of any
law, rule, regulation, ordinance or order of any court or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality (including, without limitation, legislation and regulations
applicable to environmental protection, civil rights, public health and

 

5

--------------------------------------------------------------------------------


 

safety and occupational health).  There are no lawsuits, proceedings, actions,
arbitrations, governmental investigations, claims, inquiries or proceedings
pending or, to REP’s knowledge, threatened involving REP or any of the Assets or
the Business, and no reasonable basis exists for the bringing of any such claim.

 

4.7           Broker’s or Finder’s Fee.  REP has not employed nor is it liable
for the payment of any fee to, any finder, broker, consultant or similar person
in connection with the transactions contemplated under this Agreement, except as
set forth in Section 9.13, below.

 

4.8           Insurance.  REP has in effect and have continuously maintained
insurance coverage for all of its operations, personnel and assets, and for the
Assets and the Business.  REP is not in default or breach with respect to any
provision contained in any such insurance policies, nor has REP failed to give
any notice or to present any claim thereunder in due and timely fashion.

 

4.9           Tax Returns; Taxes.  REP has filed or will timely file all
federal, state and local Tax Returns and Tax reports required by such
authorities to be filed through December 31, 2006.  REP has paid all Taxes,
assessments, governmental charges, penalties, interest and fines due or claimed
to be due by any federal, state or local authority through the Closing Date. 
There is no pending Tax examination or audit of, nor any action, suit,
investigation or claim asserted or, to REP’s knowledge, threatened against REP
by any federal, state or local authority; and REP has not been granted any
extension of the limitation period applicable to any Tax claims.  All Taxes,
assessments, governmental charges, penalties, interest and fines due or claimed
to be due by any federal, state or local authority prior to or after the Closing
Date by REP shall be the responsibility of REP and shall be paid by REP.

 

4.10         Affiliate Interests.  REP is not a party to any transaction with
any Person or Affiliate that establishes any right or interest in any of the
Assets.

 

4.11         No Omissions or Misstatements.  None of the information included in
this Agreement and schedules hereto, or other documents furnished or to be
furnished by REP, or any of its representatives, contains any untrue statement
of a material fact or is misleading in any material respect or omits to state
any material fact necessary in order to make any of the statements herein or
therein not misleading in light of the circumstances in which they were made. 
Copies of all documents referred to in any schedule hereto have been delivered
or made available to Hanover and constitute true, correct and complete copies
thereof and include all amendments, schedules, appendices, supplements or
modifications thereto or waivers thereunder.

 

4.12         Financial Statements.  REP has provided its audited financial
statements for the years ended December 31, 2005 and 2006 and its unaudited
statements for the nine months ended September 30, 2006 and 2007 (“REP Financial
Statements”) as a part of the Hanover Form 8-K (“Form 8-K”) to be filed with the
SEC within four days from the Closing Date.  The Form 8-K is incorporated herein
by this reference. The REP Financial Statements have been prepared in accordance
with generally accepted accounting principles and practices consistently
followed by REP throughout the periods indicated, and fairly present the
financial position of REP as of the date of the balance sheets included in the
REP Financial Statements and the results

 

6

--------------------------------------------------------------------------------


 

of operations for the periods indicated.  There are no material omissions or
non-disclosures in the REP Financial Statements.

 

4.13         Absence of Changes.  Since September 30, 2007, there has not been
any change in the financial condition or operations of REP, except for changes
in the ordinary course of business, which changes have not in the aggregate has
a Material Adverse Effect upon the Business or operations of REP.

 

4.14         Absence of Undisclosed Liabilities.  As of the date hereof and the
Closing Date, each of REP did not and will not have any material debt, liability
or obligation of any nature, whether accrued, absolute, contingent or otherwise,
and whether due or to become due, that is not reflected in its September 30,
2007 financial statements.

 

4.15         Trade Names and Rights.  REP holds all necessary trademarks,
service marks, trade names, copyrights, patents and proprietary information and
other rights necessary or material to its business as now conducted or proposed
to be conducted.

 

4.16         Compliance with Laws.  REP has complied with, and is not in
violation of, applicable federal, state or local statutes, laws and regulations
affecting its properties and the operation of its business where the failure to
comply or any violation would have a Material Adverse Effect on it.

 

4.17         Authority.  REP has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of REP and is enforceable in accordance with its terms and
conditions.  REP has obtained or will obtain the approval of this Agreement by
its limited partnership interest holders prior to Closing.

 

4.18         Full Disclosure.  None of the representations and warranties made
by REP herein or in any exhibit, certificate, schedule or memorandum furnished
or to be furnished by REP, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.

 

Article V.  Representations and Warranties of Hanover

 

                Hanover represents and warrants to REP that:

 

5.1           Organization. Hanover is a corporation duly organized, validly
existing and in good standing under the laws of Delaware, has all necessary
corporate powers to carry on its business, and is duly qualified to do business
and is in good standing in each of the states where its business requires
qualification.

 

                5.2           Capital. The authorized capital stock of Hanover
currently consists of 500,000,000 shares of $.0001 par value common stock, of
which 35,029,071 shares of common stock are issued and outstanding, and
10,000,000 shares of $.001 par value preferred stock, none of which are
outstanding.  There shall be 35,029,071shares of common stock outstanding on the
Closing Date.  All of Hanover’s outstanding securities are duly and validly
issued, fully paid and non-assessable. There are no outstanding subscriptions,
rights, warrants, debentures, instruments, convertible securities or other
agreements or commitments obligating Hanover to issue any

 

7

--------------------------------------------------------------------------------


 

additional shares of its capital stock of any class.  There is outstanding
150,000 options at an exercise price of $0.125 which expire on June 1, 2009.

 

                5.3           Subsidiaries. Hanover does not have any
subsidiaries or own any interest in any other enterprise.

 

                5.4           Directors and Officers. The officers and directors
of Hanover are as follows:

 

Terrence J. Dunne

President, Chief Financial Officer and Director

Paul E. Fredericks

Vice President and Director

Daniel McKinney

Secretary and Director

Hobart Teneff

Director

 

                5.5           Financial Statements. Hanover has filed a
Form 10-KSB for the years ended December 31, 2005 and 2006 and the a Form 10-QSB
for the nine months ended September 30, 2006 and 2007 (the financial statements
contained therein are referred to as the “Hanover Financial Statements”).  The
Hanover Financial Statements have been prepared in accordance with generally
accepted accounting principles and practices consistently followed by Hanover
throughout the periods indicated, and fairly present the financial position of
Hanover as of the date of the balance sheets included in the Hanover Financial
Statements and the results of operations for the periods indicated.  There are
no material omissions or non-disclosures in the Hanover Financial Statements.

 

                5.6           Absence of Changes. Since September 30, 2007,
there has not been any material change in the financial condition or operations
of Hanover, except as contemplated by this Agreement.

 

                5.7           Absence of Undisclosed Liabilities. As of
September 30, 2007, Hanover did not have any material debt, liability or
obligation of any nature, whether accrued, absolute, contingent or otherwise,
and whether due or to become due, that is not reflected in the Hanover Financial
Statements.

 

                5.8           Tax Returns. Within the times and in the manner
prescribed by law, Hanover has filed all federal, state and local tax returns
required by law and has paid all taxes, assessments and penalties due and
payable.

 

                5.9           Investigation of Financial Condition. Without in
any manner reducing or otherwise mitigating the representations contained
herein, REP, its legal counsel and accountants shall have the opportunity to
meet with Hanover’s accountants and attorneys to discuss the financial condition
of Hanover.  Hanover shall make available to REP all books and records of
Hanover.

 

                5.10         Intellectual Property Rights. Hanover does not have
any patents, trademarks, service marks, trade names, copyrights or other
intellectual property rights.

 

8

--------------------------------------------------------------------------------


 

                5.11         Compliance with Laws. Hanover has complied with,
and is not in violation of, applicable federal, state or local statutes, laws or
regulations including federal and state securities laws.

 

                5.12         Litigation. Hanover is not a defendant in any suit,
action, arbitration, or legal, administrative or other proceeding, or
governmental investigation which is pending or, to the best knowledge of
Hanover, threatened against or affecting Hanover or its business, assets or
financial condition.  Hanover is not in default with respect to any order, writ,
injunction or decree of any federal, state, local or foreign court, department,
agency or instrumentality applicable to it.  Hanover is not engaged in any
material litigation to recover monies due to it.

 

                5.13         Authority. The Board of Directors of Hanover has
authorized the execution of this Agreement and the transactions contemplated
herein, and Hanover has full power and authority to execute, deliver and perform
this Agreement, and this Agreement is the legal, valid and binding obligation of
Hanover, and is enforceable in accordance with its terms and conditions.

 

                5.14         Ability to Carry Out Obligations. The execution and
delivery of this Agreement by Hanover and the performance by Hanover of its
obligations hereunder will not cause, constitute or conflict with or result in
(a) any breach or violation of any of the provisions of or constitute a default
under any license, indenture, mortgage, instrument, article of incorporation,
bylaw or other agreement or instrument to which Hanover is a party, or by which
it may be bound, nor will any consents or authorization of any party other than
those hereto be required, (b) an event that would permit any party to any
agreement or instrument to terminate it or to accelerate the maturity of any
indebtedness or other obligation of Hanover, or (c) an event that would result
in the creation or imposition of any lien, charge or encumbrance on any asset of
Hanover.

 

                5.15         Full Disclosure. None of the representations and
warranties made by Hanover herein, or in any exhibit, certificate or memorandum
furnished or to be furnished by Hanover or on its behalf, contains or will
contain any untrue statement of material fact or omit any material fact the
omission of which would be misleading.

 

                5.16         Assets.  On the Closing Date, Hanover shall have
approximately $600,000 cash and no other assets or liabilities.

 

                5.17         Material Contracts.  Hanover has no material
contracts.

 

                5.18         Trading Status.  Hanover’s common stock is listed
for quotation on the Electronic Bulletin Board.

 

Article VI.  Conditions to Closing

 

                6.1           Conditions to Closing.  The following conditions
must be satisfied by REP prior to Closing:

 

9

--------------------------------------------------------------------------------


 

                (a)           REP shall provide full and complete audited
financial statements pursuant to GAAP for the calendar years ended December 31,
2005 and 2006 and unaudited financial statements for the nine month periods
ended September 30, 2006 and 2007.

 

                (b)           The Agreement shall have been approved by the
limited partner interest holders of REP and by the Board of Directors of
Hanover.

 

6.2           Closing Date.  The Closing Date shall be on or before December 27,
2007.

 

Article VII.  Indemnification

 

7.1           Indemnification.

 

(a)           By REP.  REP shall indemnify and hold harmless Hanover, and its
officers, directors, shareholders, employees, Affiliates and agents, at all
times from and after the Closing Date, against and in respect of Losses arising
from: (i) any breach of any of the representations or warranties made by REP in
this Agreement (without regard to any materiality qualification contained in any
such representation or warranty); (ii) any breach of the covenants and
agreements made by REP in this Agreement or any exhibit hereto delivered by REP
in connection with the Closing; (iii) any Excluded Liabilities; (iv) any
Excluded Assets; and (v) any failure to comply with bulk sales laws or similar
laws.

 

(b)           By Hanover.  Hanover shall indemnify and hold harmless REP and its
interest holders, Affiliates and agents at all times from and after the Closing
Date against and in respect of Losses arising from or relating to: (i) any
breach of any of the representations or warranties made by Hanover in this
Agreement (without regard to any materiality qualification contained in any such
representation or warranty); (ii) any breach of the covenants and agreements
made by Hanover in this Agreement or any exhibit hereto delivered by Hanover in
connection with the Closing; and (iii) the ownership of the Assets and operation
of the Business after the Closing Date.

 

(c)           Limitation.  Notwithstanding anything else contained herein to the
contrary, any claim for indemnification by a party under this Agreement must be
made within the applicable statute of limitations period following the Closing
Date.

 

Article VIII.  Covenants Surviving the Closing

 

                The following covenant will survive the Closing:

 

8.1           Officers and Directors.  On the Closing Date, the four directors
of Hanover shall elect four additional directors selected by REP to Hanover’s
Board of Directors.

 

Article IX.  Miscellaneous

 

9.1           Publicity.  No press release or other public announcement
concerning this Agreement or the transactions contemplated hereby shall be made
without the written approval of REP and Hanover.

 

10

--------------------------------------------------------------------------------


 

9.2           Entire Agreement.  This Agreement and the schedules delivered in
connection herewith constitute the entire agreement of the parties with respect
to the subject matter hereof, and supercedes all other agreements between the
parties.  The representations, warranties, covenants and agreements set forth in
this Agreement and in the schedules delivered pursuant hereto constitute all the
representations, warranties, covenants and agreements of the parties hereto and
upon which the parties have relied, and except as specifically provided herein,
no change, modification, amendment, addition or termination of this Agreement or
any part thereof shall be valid unless in writing and signed by or on behalf of
the party to be charged therewith.

 

9.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be given or made pursuant to any of the
provisions of this Agreement shall be deemed to have been duly given or made for
all purposes if (i) hand delivered, (ii) sent by a nationally recognized
overnight courier for next business day delivery or (iii) sent by telephone
facsimile transmission (with prompt oral confirmation of receipt) as follows:

 

 

If to Hanover:

 

 

 

 

 

 

 

Hanover Gold Company, Inc.

 

 

601 West Main Ave., Suite 1017

 

 

Spokane, WA 99201

 

 

Attention: Terrence J. Dunne, President

 

 

 

 

 

If to REP:

 

 

 

 

 

 

 

Rock Energy Partners L.P.

 

 

10375 Richmond

 

 

Houston, TX 77042

 

 

Attention:

Rocky V. Emery, President of 4 R Oil and Gas, LLC,

 

 

 

the General Partner of REP

 

or at such other address as any party may specify by notice given to the other
party in accordance with this Section 9.3.  The date of giving of any such
notice shall be the date of hand delivery, the business day sent by telephone
facsimile, and the day after delivery to the overnight courier service.

 

9.4           Non-Assignable Assets.  Notwithstanding anything contained in this
Agreement to the contrary, this Agreement shall not constitute an agreement to
transfer, sublease or assign any Contract if any such attempted transfer,
sublease or assignment without the consent of any third party would constitute a
breach thereof or would in any way materially and adversely affect the rights of
Hanover or the obligations of REP thereunder following the Closing.  REP shall
use commercially reasonable efforts to obtain the consent of any third party or
parties to such transfer, sublease or assignment in all cases in which such
consent is required.  If any such consent is not obtained, or if an attempted
assignment would be ineffective or would materially and adversely affect the
rights of Hanover thereunder, REP, to the extent practicable, shall perform such
agreement for the account of Hanover to the extent permitted under the terms
thereof or otherwise cooperate with Hanover, at REP’s expense, in any reasonable
arrangement necessary or desirable to provide for Hanover or its designees the
benefits of any such agreement for a reasonable period of time following the
Closing, including without limitation attempting to

 

11

--------------------------------------------------------------------------------


 

continue to obtain the consent of the applicable third party enforcement for the
benefit of Hanover of any and all rights of REP against the other party thereto
arising out of the breach, termination or cancellation of such agreement by such
other party or otherwise.

 

9.5           Waivers and Amendments.  This Agreement may be amended,
superseded, canceled, renewed or extended and the terms hereof may be waived
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance.

 

9.6           Survival.  The representations, warranties and covenants contained
in Articles IV, V and VIII of this Agreement shall survive the Closing.

 

9.7           Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

9.8           Governing Law; Severability.  This Agreement shall be governed by,
and construed in accordance with the internal Laws of the State of Delaware,
without reference to the choice of law or conflicts of law principles thereof. 
The parties hereby irrevocably (a) submit themselves to the non-exclusive
jurisdiction of the Delaware state and federal courts and (b) waive the right
and hereby agree not to assert by way of motion, as a defense or otherwise in
any action, suit or other legal proceeding brought in any such court, any claim
that it, he or she is not subject to the jurisdiction of such court, that such
action, suit or proceeding is brought in an inconvenient forum or that the venue
of such action, suit or proceeding is improper.  Each party irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 9.3. 
Each party hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this agreement or the actions of such party in the
negotiation, administration, performance and enforcement hereof.

 

9.9           Assignment.  This Agreement shall be binding upon, and inure to
the benefit of, the parties and their respective heirs, administrators,
successors and permitted assigns.  Neither this Agreement nor any rights or
obligations hereunder shall be assignable by either party.

 

9.10         Negotiated Agreement.  The parties hereby acknowledge that the
terms and language of this Agreement were the result of negotiations among the
parties and, as a result, there shall be no presumption that any ambiguities in
this Agreement shall be resolved against any particular party.  Any controversy
over construction of this Agreement shall be decided without regard to events of
authorship or negotiation.

 

9.11         Expenses; Taxes.  Each of Hanover and REP shall bear all of their
own expenses in connection with the execution, delivery and performance of this
Agreement and the transactions contemplated hereby, including without limitation
all fees and expenses of its agents, representatives, counsel and accountants. 
Any sales, transfer or similar taxes owing from the transfer of Assets shall be
paid by REP.

 

9.12         Headings.  The headings contained in this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.

 

12

--------------------------------------------------------------------------------


 

9.13         Consulting Fees.  The parties acknowledge that Weston Capital Quest
Corporation (“WCQ”) and Source Capital Group (“SCG”) are each entitled to
consulting fees of 14,986,068 shares of Hanover common stock each. WCQ is also
entitled to a cash fee pursuant to its agreement with REP in the amount of
$625,000. Such agreements are attached as exhibits to the Form 8-K incorporated
herein by this reference.

 

IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date first set forth above.

HANOVER GOLD COMPANY, INC.

 

 

By:

/s/ Terrence J. Dunne

 

Terrence J. Dunne, President

 

 

ROCK ENERGY PARTNERS L.P.

 

 

By:

/s/ Rocky V. Emery

 

Rocky V. Emery, Chief Executive Officer
of 4 R Oil and Gas, the General Partner
of Rock Energy Partners L.P.

 

 

13

--------------------------------------------------------------------------------


 

Schedule 2.1(a)

 

Assets and Liabilities

 

Attached

 

--------------------------------------------------------------------------------


 

Schedule 2.1(b)

 

Leases and Working Interests of REP

 

Attached

 

--------------------------------------------------------------------------------


 

Schedule 4.1

 

Unit Holders of REP

 

Attached

 

--------------------------------------------------------------------------------


 

Schedule 4.5

 

Material Contracts of REP

 

Attached

 

A.                                   Letter dated December 11, 2007 from Source
Capital Group, Inc. to Mr. Rocky V. Emery

 

B.                                     Letter dated December 17, 2007 from
Weston Capital Quest Corporation to Rocky Emery

 

C.                                     Agreement for Consulting Services dated
November 2007

 

D.                                    Non-Disclosure and Non-Circumvention
Agreement dated November 14, 2007

 

E.                                      Base Agreement dated December 1, 2007

 

F.                                      Purchase Option Agreement dated
December 14, 2007

 

G.                                     Development/Earn In Agreement dated
December 14, 2007

 

H.                                    Release Agreement dated December 14, 2007

 

I.                                         Assignment and Bill of Sale (Initial
Orcutt OPL Interest)

 

J.                                        Assignment and Bill of Sale (Second
Orcutt OPL Interest) dated December 1, 2007

 

K.                                    Assignment and Bill of Sale (Initial
Orcutt GTL Interest) dated December 1, 2007

 

L.                                      Assignment and Bill of Sale (Second
Orcutt GTL Interest) dated December 1, 2007

 

M.                                 Assignment and Bill of Sale (Initial Orcutt
PEL Interest) dated December 1, 2007

 

N.                                    Assignment and Bill of Sale (Second Orcutt
PEL Interest) dated December 1, 2007

 

O.                                    Substitution of Trustee and Deed of
Partial Reconveyance — Gitte Ten LLC as Trustee

 

P.                                      Substitution of Trustee and Deed of
Partial Reconveyance — Orcutt Properties LLC as Trustee

 

Q.                                    Substitution of Trustee and Deed of
Partial Reconveyance — Phoenix Energy LLC as Trustee

 

--------------------------------------------------------------------------------